AFFIRMED and Opinion Filed December 10, 2020




                                  S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-01454-CV

                 AMANDA LYNN POSEY-GLYNN, Appellant
                               V.
                 CAMDEN DEVELOPMENT, INC., Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-05542-2018

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      Amanda Lynn Posey-Glynn appeals the trial court’s no-evidence summary

judgment dismissing her claims for workplace discrimination and retaliation.

Bringing four issues, Posey-Glynn generally contends the trial court erred in

granting Camden Development, Inc.’s motion because she presented sufficient

evidence to establish a prima facie case for each of her causes of action. Because

we conclude Posey-Glynn failed to meet her summary judgment burden, we affirm

the trial court’s judgment.
                                   Background

      Posey-Glynn began working for Camden at the Camden Panther Creek

apartment complex in Frisco, Texas, on November 9, 2016. Posey-Glynn was

employed as a Make Ready Technician and her responsibilities included various

maintenance tasks and preparing vacant apartments for new tenants.

      On April 14, 2017, Posey-Glynn was injured as she and a co-worker were

moving a washing machine up a flight of stairs. According to Posey-Glynn, the

washing machine slipped off a dolly and she caught it, hurting her left side. She did

not fall, however, and they completed moving the washer. Posey-Glynn then

continued working her shift, but left work one hour early. Posey-Glynn informed

Camden that she had been injured the next day.

      When Posey-Glynn informed her supervisor about the accident, she was

instructed to see a doctor. A physician at CareNow diagnosed her with cervical neck

strain and spasms of the back and neck. An X-ray of Posey-Glynn’s spine was

considered normal for her age. She was given medication and released to return to

work the same day with restrictions on kneeling, squatting, and lifting expected to

last one week.

      Camden’s work-related injury policy states the following:

      Camden has a Return to Work program that facilitates the earliest
      possible return of workers injured on the job to the workplace for the
      purpose of performing meaningful, productive work within realms of
      their physical capabilities. The Return to Work Policy offers a
      transitional return to work and is intended to be time-limited and

                                        –2–
      temporary. The maximum time allowed for transitional duty is six
      months.

Under the policy, an injured employee may participate in the Return to Work

program if the employee was not “taken off work” by her treating physician and

Camden could accommodate the employee’s work restrictions. Camille Churchill,

Camden’s workers’ compensation manager, confirmed with the community

manager that Posey-Glynn’s medical restrictions could be accommodated when she

returned.

      Posey-Glynn visited CareNow several times over the course of the following

week complaining of continued pain and an allergic reaction to the medication she

was given. Although she was released to light duty work, Posey-Glynn was placed

on medical leave by Camden beginning on April 20.

      Posey-Glynn returned to work on May 12 with restrictions on bending,

stooping, kneeling, squatting, and overhead reaching. She was further limited to

lifting no more than ten pounds and working no more than four hours a day. These

restrictions were expected to last through May 25.

      On May 16, Sue Evans, a nurse assigned to manage Posey-Glynn’s claim by

Camden’s workers’ compensation insurance carrier, sent an email to Churchill

stating that MRI reports for Posey-Glynn showed no significant spinal cord

problems and “her diagnosis remains cervical and lumbar strain.” Evans further

stated that Posey-Glynn was being referred to a therapy facility in Frisco and she

would be choosing a new treating provider from a list Evans had sent her.
                                      –3–
      Shortly after receiving this email, Churchill sent an email to others working

at the insurance company stating she had concerns with the manner in which Evans

was handing Posey-Glynn’s claim. Churchill referenced earlier discussions about

Camden’s displeasure with how Evans had handled another claim and she requested

that a new nurse be assigned to Posey-Glynn. Later emails indicate Linda Sanchez

was assigned as Posey-Glynn’s new claim manager.

      On June 12, Posey-Glynn was reassessed at CareNow and was again released

to light duty work. Her restriction on lifting was modified to up to twenty pounds.

She was additionally restricted from doing any pushing, pulling or overhead

reaching, and her maximum work hours per day were reduced to two. An MRI was

ordered to be done of Posey-Glynn’s left shoulder.

      The next day, Churchill emailed Sanchez stating she had contacted Posey-

Glynn’s manager, Randi Teube, to see if the new restrictions, including working

only two hours per day, could be accommodated.          Churchill stated she was

concerned that Posey-Glynn was not improving and there was a possibility she

would need to be taken off work again. Teube responded to Churchill stating, “I

don’t see how this can work for us. We are heading into our busy season and we

just received a 2 week notice from our maintenance tech, so we are already short

staffed.” Churchill replied, “Hopefully we will know more once she has the MRI

performed.” Three days later, Churchill confirmed with Camden’s district manager



                                       –4–
that Posey-Glynn was working only two hours per day and her restrictions were

being accommodated.

       On June 20, the MRI of Posey-Glynn’s left shoulder was performed. The scan

showed no tears and only mild tendinosis and bursitis.                     Posey-Glynn’s work

restrictions were again modified to prohibit any reaching, overhead reaching, or

lifting with her left arm. The restrictions were expected to last one week.

       On June 22, Sanchez emailed Churchill stating that she had received a call

from Posey-Glynn complaining that her restrictions were not being accommodated.

Posey-Glynn told Sanchez that her supervisor told her to wash windows, which

required her to reach over her head. She stated her shoulder pain worsened overnight

and she was unable to go to work the next day. Sanchez asked Churchill to let her

know if Posey-Glynn’s restrictions could not be accommodated going forward.

       On July 5, Posey-Glynn was again evaluated at CareNow. The medical notes

state that Posey-Glynn was upset that her job was “not honoring restrictions.” In

addition to her normal medications, Posey-Glynn was given a shoulder sling for her

left arm.1 The restrictions on reaching, overhead reaching, and lifting with her left

arm were continued and her maximum hours per day of work were limited to four

until July 26.




   1
      Although wearing the sling was not made a work restriction until July 26, Posey-Glynn’s medical
records indicate she was given a sling for her left shoulder at her July 5 examination.
                                                –5–
      On July 6, Teube emailed Churchill saying that she and a co-worker had

spoken with Posey-Glynn and informed her that, since her arm was now in a sling,

they could no longer accommodate her restrictions. Teube further stated in the email

that they understood Posey-Glynn was scheduled to be re-evaluated on 7/26/17 and

“it is our hope that she will be released 100% so she is able to come back to work.”

      Camden’s benefits administrator, Becky Martinez, sent Posey-Glynn a letter

stating that, due to the physical demands of the Make Ready Technician position,

Camden could no longer accommodate the doctor’s restrictions on her ability to

work. Martinez told Posey-Glynn she was eligible for a Non-Family Medical Leave

Act leave of absence beginning on July 7. Martinez further stated that her leave of

absence did not guarantee Posey-Glynn’s job would be restored at the end of the

leave period and her job could be eliminated or filled by another person during that

time. In the event her job was eliminated or filled, Posey-Glynn could apply for a

comparable position within the company. The maximum amount of leave time for

which Posey-Glynn was eligible was four weeks based on her tenure with Camden.

The leave period could be extended by her manager, however, until a doctor released

Posey-Glynn to return to work.

      On July 20, Teube emailed Churchill to discuss posting Posey-Glynn’s

position as available if she was not released back to work without restrictions

following a scheduled doctor’s visit on July 26. Churchill responded that, although

the company could not accommodate the work restrictions Posey-Glynn was given

                                        –6–
at her last appointment, “this does not mean that we will not accommodate any

restrictions” and it was not necessary that Posey-Glynn be released to full-duty work.

      Following her July 26 appointment, Posey-Glynn’s work restrictions were

increased rather than decreased. The restrictions now included no pushing, pulling,

grasping, or squeezing with her left arm in addition to no reaching, overhead

reaching, or lifting. In addition, Posey-Glynn was instructed to wear a “splint/cast”

and her work hours continued to be limited to four per day.

      In response to the increased restrictions, Rosa Cameron, Camden’s director of

benefits, emailed several employees including Churchill, Teube, and Martinez

regarding Posey-Glynn’s position. Cameron stated that “[s]ince we are unable to

accommodate her restrictions, Amanda will remain on leave status.” Cameron

further stated that Posey-Glynn would exhaust her leave time on August 4, but

because her next doctor’s appointment was scheduled for August 10, the company

was extending her leave until then with the “hope that her restrictions change enough

for her to return to work.” Cameron concluded by stating she understood they were

extremely busy and short staffed at the community and, because Posey-Glynn was

not eligible for a Family Medical Leave Act leave of absence, they could begin

looking for someone to replace her.

      On August 9, Churchill emailed Teube confirming Posey-Glynn’s

appointment to be re-evaluated by her doctor on the 10th. Churchill stated that “if

she is released with restrictions you are able to accommodate, then she will return to

                                         –7–
work. If she is released with restrictions you are not able to accommodate, then her

status will change from LOA to Terminated.”

      Posey-Glynn’s medical records show that, following her August 10

evaluation, Posey-Glynn’s doctor continued restrictions on her use of her left arm

including reaching, overhead reaching, and any lifting or carrying. Posey-Glynn

was further restricted to working only six hours per day.

      Churchill called Posey-Glynn the next day and, according to Posey-Glynn,

told her she was being terminated “because [she] did not get well quickly enough.”

A follow-up letter stated that based on her current medical restrictions, she was

“unable to perform the physical demands of [her] position as a Make Ready

Technician.” The letter further stated that Camden could not accommodate her

restrictions “due to the business needs of the community.” The letter informed

Posey-Glynn that because she had exhausted her leave, she would be terminated

unless she (1) qualified under the Americans with Disabilities Act and applicable

state laws and (2) notified Camden of her desire to return to work with reasonable

accommodations that would not impose an undue hardship on Camden’s business

operations. The record contains no response to this letter from Posey-Glynn.

      Posey-Glynn filed this lawsuit against Camden in April 2018, asserting claims

under chapter 21 and section 451.001 of the Texas Labor Code. In her petition,

Posey-Glynn asserted she was disabled and Camden discriminated against her “in

the terms, conditions, and privileges of her employment,” and by retaliating against

                                        –8–
her and terminating her employment.        Posey-Glynn further asserted she was

discharged because she filed a workers’ compensation claim in good faith.

      Camden filed a combined traditional and no-evidence motion for summary

judgment contending Posey-Glynn was terminated solely because she exhausted all

her paid and unpaid leave of absence time and, at the time of her termination, she

had work restrictions that Camden could not accommodate. Camden argued Posey-

Glynn had no evidence to show she was disabled, that she was qualified for her

position as a Make Ready Technician, or that she was retaliated against for engaging

in a protected activity.

      Posey-Glynn responded that she met the burden of showing she has a

disability because she had a shoulder strain and cervical strain.       She further

contended she had “a record of a disability and she may also be perceived as being

disabled.” She stated her job qualifications were demonstrated by the fact that she

had worked in the position of Make Ready Technician before her injury. With

respect to her retaliation claim, Posey-Glynn argued Camden’s proffered reason for

her termination was false and evidence of a retaliatory motive was shown by

Camden’s knowledge of her workers’ compensation claim, the company’s negative

attitude towards her injured condition, and its failure to adhere to established

company policies. She further asserted that Camden failed to accommodate her

disability after she complained about being forced to work outside her medical

limitations.

                                        –9–
      Posey-Glynn attached over 130 pages of exhibits to her response, including

her declaration, her medical records, emails and letters from Camden employees,

and Camden’s Return to Work policy. Nowhere in her response, however, does

Posey-Glynn refer to any of the evidence she attached or explain how the exhibits

support her claims or create an issue of fact. In its reply, Camden noted that Posey-

Glynn failed to support any of her arguments with references to evidence. Camden

further noted that, although Posey-Glynn argued that Camden refused to

accommodate her alleged disability, she had not asserted a claim for failure to

accommodate in her petition.

      On October 24, 2019, the trial court granted Camden’s motion for summary

judgment. In its order, the court stated that “[a]fter reviewing the Motion, the

response – which did not identify, cite to, or explain any of the unlabeled documents

attached thereto – and reply, as well as the pleadings on file with the Court, it is the

Court’s opinion that the No-Evidence Motion should be GRANTED.” The court

dismissed Posey-Glynn’s claims in their entirety and assessed all costs of the action

against her. Posey-Glynn then brought this appeal.

                                       Analysis

       In four issues, Posey-Glynn contends the trial court erred in granting the no-

evidence summary judgment because she established a prima facie case for each of

her claims. To defeat a no-evidence motion for summary judgment, the non-movant

must produce evidence raising a genuine issue of material fact on each element of

                                         –10–
the claim or defense challenged by the movant. S.W. Elec. Power Co. v. Grant, 73

SW.3d 211, 215 (Tex. 2002).          In determining whether the non-movant has

successfully carried their burden, neither the trial court nor the appellate court is

required to wade through a voluminous record in search of evidence to support the

respondent’s argument that a fact issue exists. Bich Ngoc Nguyen v. Allstate Ins.

Co., 404 S.W.3d 770, 776 (Tex. App.—Dallas 2013, pet. denied). The respondent

must specifically identify the supporting proof on file that it seeks to have the trial

court consider. Id. A trial court does not abuse its discretion by not considering

evidence to which the respondent does not specifically direct the court’s attention or

for which the respondent fails to provide guidance on how the evidence supports her

claim. See id. at 777 & n.4.

      Posey-Glynn’s response to Camden’s motion for summary judgment failed to

identify or analyze any of the evidence she was relying upon to support the

challenged elements of her claims. On appeal, Posey-Glynn argues discussion of

her evidence was unnecessary because the 130 pages of exhibits were “laid out

simply and chronologically” and her medical records were “self-explanatory.”

Although Posey-Glynn may view her case as being self-evident, the trial court was

not required to determine on its own exactly how Posey-Glynn viewed her evidence

as supporting her claims or which exhibits she believed created a fact issue on the

elements challenged by Camden. See Levine v. Unique Beverage Co., No. 05-11-

01467-CV, 2013 WL 1281896, at *3 (Tex. App.—Dallas Mar. 19, 2013, pet. denied)

                                        –11–
(mem. op.) (trial court not required to search through 98 pages of exhibits when non-

movant has burden of pointing out what evidence supports responsive issues); In re

A.J.L., No. 14-16-00834-CV, 2017 WL 4844479, at *4–5 (Tex. App.—Houston

[14th Dist.] Oct. 26, 2017, no pet.) (mem. op.) (trial court not required to search

through 114 pages of exhibits attached to response for evidence raising fact issue

without guidance from non-movant).

      Even on appeal, Posey-Glynn does not point to any evidence that, at the time

her employment was terminated, she was qualified for the position of Make Ready

Technician – one of the elements Camden challenged. To establish a prima facie

case of disability discrimination under chapter 21 of the labor code, a plaintiff must

show that (1) she has a disability, (2) she is qualified for the job, and (3) she suffered

an adverse employment decision because of her disability. Donaldson v. Tex. Dept.

of Aging & Disability Servs., 495 S.W.3d 421, 436 (Tex. App.—Houston [1st Dist.]

2016, pet. denied). To raise a fact issue on her qualifications, Posey-Glynn was

required to present evidence showing either (1) she could perform all the essential

job functions of a Make Ready Technician with or without modifications or

accommodations or (2) that some reasonable accommodation by Camden would

enable her to perform those job functions. Id. at 437.

      In response to Camden’s motion for summary judgment, Posey-Glynn argued

simply that she was “clearly qualified for her job, she had worked for Camden for

many months before her injury.” But Posey-Glynn failed to provide evidence and

                                          –12–
did not address, either in the trial court or on appeal, her ability to perform the

essential functions of a Make Ready Technician after her injury and at the time she

was terminated.     Nor has she addressed or provided evidence to show what

reasonable modifications or accommodations Camden could have provided that

would have allowed her to perform all the essential functions of the job. Although

Camden allowed Posey-Glynn to work within her medical restrictions during the

transitional duty period provided for in the company’s Return to Work Policy, this

transitional period was, by definition, temporary and not intended as a permanent

accommodation of Posey-Glynn’s restrictions. Posey-Glynn provided no evidence

that she performed all the essential functions of her job during the transitional period.

Indeed, the evidence she provided indicated that she did not, and could not, perform

all aspects of her job during that time.

      Posey-Glynn asserts that she pleaded a failure to accommodate claim because

she “pled a case of disability discrimination, thereby necessarily including

accommodation by definition.” Although the elements of a disability discrimination

claim and a failure-to-accommodate claim overlap to some extent, the latter is not

subsumed within the former. See id. at 439. Even assuming Posey-Glynn’s petition

could be read to assert a failure-to-accommodate claim, she was still required to

provide summary judgment evidence sufficient to create a fact issue on whether she

was qualified to do the job at the time she was terminated. See id. The elements of

an accommodation claim are (1) the plaintiff has disability, (2) the employer had

                                           –13–
notice of the disability, (3) the plaintiff was qualified for the position with reasonable

accommodations, and (4) the employer refused to make such accommodations. Id.

It was Posey-Glynn’s burden to show that an accommodation of her alleged

disability existed and that such an accommodation was reasonable. Hagood v. Cty.

of El Paso, 408 S.W.3d 515, 525 (Tex. App.—El Paso 2013, no pet.). Again, Posey-

Glynn failed to present any evidence of what reasonable accommodations Camden

could have provided that would have allowed her to perform all the essential

functions of a Make Ready Technician at the time her employment was terminated.

The termination letter sent to Posey-Glynn specifically informed her that if she

wished to return to work with a reasonable accommodation that would not impose

an undue hardship on Camden’s business operations, she needed to notify Camden.

Posey-Glynn provided no evidence that she ever responded to the letter. According

to Posey-Glynn’s own declaration, the only accommodation she requested from

Camden was that she not be required to perform any job tasks that conflicted with

her medical restrictions. We conclude the trial court properly granted Camden’s

motion for no evidence summary judgment on Posey-Glynn’s disability

discrimination claims.

      Posey-Glynn’s claims of retaliation similarly fail for lack of evidence.

Although unclear from her petition, Posey-Glynn contended in her response to

Camden’s motion for summary judgment that she had asserted a claim for retaliation

under chapter 21 of the labor code. Posey-Glynn stated this claim was based on

                                          –14–
Camden’s action of placing her on a leave of absence after she complained to her

workers’ compensation claim supervisor that Camden was requiring her to perform

job duties that did not fall within her medical restrictions. Actionable retaliation

exists when an employer makes an adverse employment decision against an

employee who voices opposition to a discriminatory practice made unlawful under

chapter 21. Chandler v. CSC Applied Techs., LLC, 376 S.W.3d 802, 823 (Tex.

App.—Houston [1st Dist.] 2012, pet. denied). Posey-Glynn cites no authority, and

provides no argument, that the conduct about which she complained to her claim

supervisor was a discriminatory practice under chapter 21 or that her complaint

would have put Camden on notice of any unlawful discrimination. See Alamo

Heights Ind. Sch. Dist. v. Clark, 544 S.W.3d 755, 786 (Tex. 2018) (employee’s

complaint must, at minimum, alert employer that unlawful discrimination is at

issue). Nor does she cite any authority or provide any argument for the proposition

that being placed on a leave of absence because she could not fully perform the job

duties of a Make Ready Technician constituted an adverse employment decision.

Although Camden’s Return to Work program allowed employees to temporarily

work within their medical restrictions following a job-related injury when their

restrictions could be accommodated, Camden was not required to provide such

work, particularly if business demands made transitional work impractical. See

Donaldson, 495 S.W.3d at 443 (failure to allow employee to work within medical

restrictions when employee could not perform essential duties of job was not adverse

                                       –15–
employment decision). As discussed above, it was Posey-Glynn’s burden to produce

evidence that she could fully perform the duties of a Make Ready Technician, with

or without reasonable accommodations, and she failed to do so.

      Posey-Glynn also failed to present evidence to support her claim for

retaliatory discharge under section 451.001 of the labor code. Section 451.001 states

that a person may not discharge or in any other manner discriminate against an

employee because the employee has filed a workers’ compensation claim in good

faith. TEX. LAB. CODE ANN. § 451.001. To support her claim that her discharge was

retaliatory, Posey-Glynn had the burden of demonstrating a causal link between the

termination of her employment and her filing of the claim. Benners v. Blanks Color

Imaging, Inc., 133 S.W.3d 364, 369 (Tex. App.—Dallas 2004, no pet.).

Circumstantial evidence sufficient to establish a causal connection includes: (1)

knowledge of the compensation claim by the person terminating the employee; (2)

expression of a negative attitude toward the employee’s injured condition; (3) failure

to adhere to established company policies; (4) discriminatory treatment in

comparison to similarly situated employees; and (5) evidence that the reason for the

discharge was false. Vallance v. Irving C.A.R.E.S., Inc., 14 S.W.3d 833, 837 (Tex.

App.—Dallas 2000, no pet.); Love v. Geo Group, Inc., No. 04-12-00231-CV, 2013

WL 1223870, at *3 (Tex. App.—San Antonio Mar. 27, 2013, no pet.) (mem. op.).

      In this case, it is undisputed that Churchill, whom Posey-Glynn characterizes

as the decision-maker, had knowledge of Posey-Glynn’s worker’s compensation

                                        –16–
claim. This fact standing alone, however, is insufficient to raise a fact issue on

retaliation. Vallance, 14 S.W.3d at 837. Knowledge of the claim is simply a factor

to consider along with the remaining evidence. Id. Where a plaintiff fails to produce

any probative evidence in the remaining categories, a no-evidence summary

judgment is appropriate. Love, 2013 WL 1223870, at *3.

      In support of her assertion that there was a negative attitude towards her

injured condition, Posey-Glynn points to her immediate supervisor, Teube, asking

her to perform tasks outside her medical restrictions. To be probative of retaliation,

however, the negative attitude must be expressed by an individual with authority

over the employment decision at issue. Id. at *4. Posey-Glynn identified Churchill

as the person who terminated her employment and she did not argue or point to any

evidence that Teube was involved in the decision. Accordingly, Teube’s actions are

not probative of any retaliatory motive in the termination decision.          See id.

(supervisors’ negative attitude towards medical restrictions was not evidence of

retaliatory motive where supervisors were not involved in termination decision).

      As for Churchill, the evidence provided by Posey-Glynn showed that

Churchill consistently attempted to ensure that Posey-Glynn’s medical restrictions

were accommodated to the extent possible during the transitional Return to Work

period. When the business needs of the community during its “busy season”

required her to work beyond her physical capabilities, Posey-Glynn was placed on a

leave of absence.

                                        –17–
       Posey-Glynn states that Churchill’s negative attitude was demonstrated by her

request that a new workers’ compensation claim manager be assigned to handle

Posey-Glynn’s claim. Posey-Glynn suggests Churchill made this request because

the original claim manager, Evans, was helping Posey-Glynn find a new physician.

Although an email exchange between Evans and Churchill shows that Evans

provided Posey-Glynn with a list of possible new treating physicians, nothing in the

record suggests that this was because Posey-Glynn had requested a new doctor or

that Evans’s assistance in finding Posey-Glynn a new medical provider was the basis

of Churchill’s request for a new claim manager. Posey-Glynn’s declaration states

that she saw “varying doctors” during her course of treatment. She cites no evidence

that she expressed dissatisfaction with any of them.

       In an email to the insurance carrier, Churchill stated she had concerns with

the way Evans was handling Posey-Glynn’s claim, but she gave no indication of the

nature of those concerns. In the same email, Churchill referenced that she had

concerns with how Evans managed another claim, indicating her issues were with

Evans, not Posey-Glynn. Accordingly, Posey-Glynn’s evidence fails to demonstrate

Churchill had a negative attitude towards Posey-Glynn’s injury or her compensation

claim.2


   2
     Posey-Glynn additionally references an email from Teube to Churchill sent two weeks after Posey-
Glynn’s employment was terminated stating that Posey-Glynn had “verbally committed to move out of her
apartment on 8/31/2017.” Posey-Glynn suggests this email shows Churchill’s negative attitude because
she was “forcing Posey-Glynn to move out of her apartment.” We disagree. This email does not state that

                                                –18–
        Posey-Glynn next contends that Camden failed to follow its own Return to

Work Policy because she was not allowed the full six months of transitional work

provided by the program. The policy states that the “maximum time allowed for

transitional duty is six months.” The policy does not, however, provide a minimum

amount of time that must be provided for transitional work. Nor does the policy

require that an injured employee be provided any transitional work if the employee’s

work restrictions cannot be accommodated. Because the policy does not mandate

that injured employees be given six months of transitional work, Posey-Glynn did

not provide any evidence that Camden failed to follow its own policies.

        Finally, Posey-Glynn provided no evidence regarding how Camden treated its

other employees, let alone employees who were similarly situated to her. Nor did

she provide any evidence to show that the reason given for her termination – that she

was unable to meet the physical demands of her position – was false. An employer

is permitted to terminate an employee who sustains a job-related injury if it

ultimately appears that, due to the nature of the injury, the employee can no longer

perform the essential functions of the position. See Garcia v. Allen, 28 S.W.3d 587,

601 (Tex. App.—Corpus Christi–Edinburg 2000, pet. denied).                                  Posey-Glynn




Posey-Glynn was being “forced” to move out of her apartment by Churchill or anyone else. To the extent
it could be read that way, the email also does not suggest that Posey-Glynn’s moving out was anything
other than a consequence of her no longer working as a maintenance technician for the apartment complex.
Reading this evidence in the light most favorable to Posey-Glynn, the email, standing alone, is not sufficient
to create a fact issue on her claim for retaliatory discharge.
                                                   –19–
provided no evidence she could perform the essential functions of her position at the

time her employment was terminated.

      Based on the foregoing, we conclude the trial court properly granted

Camden’s motion for no-evidence summary judgment on Posey-Glynn’s retaliation

claims.

      We affirm the trial court’s judgment.




                                           /Amanda L.Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


191454F.P05




                                       –20–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

AMANDA LYNN POSEY-GLYNN,                       On Appeal from the 471st Judicial
Appellant                                      District Court, Collin County, Texas
                                               Trial Court Cause No. 471-05542-
No. 05-19-01454-CV           V.                2018.
                                               Opinion delivered by Justice
CAMDEN DEVELOPMENT, INC.,                      Reichek. Justices Whitehill and
Appellee                                       Pedersen, III participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee CAMDEN DEVELOPMENT, INC. recover
its costs of this appeal from appellant AMANDA LYNN POSEY-GLYNN.


Judgment entered December 10, 2020.




                                        –21–